By JUDGE THOMAS R. MONROE
Petitioner filed a petition for change of custody of Mary Courtney Wine, minor child of the parties born on May 5, 1975. Complainant, Rae Wine, filed her motion praying for this Court to decline jurisdiction of the child custody issue. Oral argument was presented, and thereafter each party has filed memorandum.
I have carefully considered the oral arguments and memoranda and overrule the motion to decline jurisdiction.
This Court entered a decree on October 11, 1985, wherein the prior custody arrangement was changed and the Petitioner and the Respondent were given joint custody of Mary Courtney. This decree was entered pursuant to Virginia Code Section 20-108, which grants continuing jurisdiction to the Court to "revise and alter such decree concerning the care, custody, and maintenance of the children and make a new decree concerning the same, as the circumstances of the parties and the benefit of the children may require."
Virginia Code Section 20-126(A) provides:
A Court of this State which is competent to decide custody matters has jurisdiction to *316make a child custody determination by initial or modification decree if____
2. It is in the best interest of the child that a Court of this State assume jurisdiction because (i) the child and his parents, or the child and at least one contestant, have a significant connection with this State, and (ii) there is available in this State substantive evidence concerning the child’s present or future care, protection, training, and personal relationships.
I am of the opinion that the facts of this case satisfy the requirements of Subsections (2)(i) and (ii) of Section 20-126(A). Mary Courtney and her father, William Faulkner Wine, have significant connections with this State and lived in Arlington County until October, 1985, when she and her mother, Rae Wine, moved to the District of Columbia. Mary Courtney, pursuant to the Decree of Custody of this court, resides in this county for three months of every year consistent with the visitation privileges allowed Petitioner defendant, and, in addition, is in Arlington County one day of each week during the months when she is living with her mother, where she regularly participates in their primary non-academic activity as a member of her swim team at Washington Golf and Country Club. Many of her childhood friends and acquaintances reside in Arlington County, and she continues to interact with them. A substantial amount of evidence concerning the child’s present and future care, protection, training, and personal relationships exist in Arlington County. The mother, Rae Wine, resides in the District of Columbia, a short distance from Arlington County and will not have difficulty in presenting her evidence in this Court.
This Court has exercised jurisdiction in making an initial decree and continues to have jurisdiction to make a modification decree. This Court overrules the motion to decline jurisdiction and is not obliged to consider the factors of Section 20-130 of the Virginia Code.